Citation Nr: 1714215	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  11-10 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant and P.A.A., the Veteran's daughter




ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from September 1965 to September 1967.  Among other commendations, he was awarded the National Defense Service Medal for his honorable service.  Regrettably, the Veteran passed away in March 2015.  

For claimants who died on or after October 10, 2008, 38 U.S.C. § 5121A permits an eligible person to file a request to be substituted as the appellant for purposes of processing a claim to completion.  The Appellant, who is the Veteran's widow, has been substituted for the Veteran pursuant to 38 U.S.C.A. § 5121A .

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi.  

In October 2015, the Board remanded the Veteran's claim for service connection for bilateral hearing loss to obtain a supplemental medical opinion regarding the its most likely etiology.  Pursuant to its remand directives, VA obtained a supplemental medical opinion from a qualified audiologist.  The Board is satisfied that this VA medical opinion substantially complies with its October 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In July 2017, the Appellant and P.A.A. attended and testified at a videoconference hearing with the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.


FINDING OF FACT

The Veteran's current bilateral hearing loss did not have onset in active military service and was not caused or permanently aggravated by the Veteran's active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection - Legal Standard

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104 (a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Generally, in order to show a service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz), and the threshold for normal hearing is from 0 to 20 dB.  Higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 156 (1993).  However, for VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Certain chronic diseases, including organic disease of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II.  Analysis

Prior to his death, the Veteran contended that his bilateral hearing loss began after he was exposed to a mine explosion during service.  As his DD Form 214 identifies his military occupational specialty as a combat engineer, which has a high probability of noise exposure, the Board is satisfied that he was exposed to significant noise while serving in the U.S. Army.

In the course of his appeal, the Veteran attended a VA examination in May 2013.  At that time, his audiometric exam results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
35
80
105+
LEFT
20
20
55
90
105+

Using a Maryland CNC word list, he also was found to have speech recognition scores of 96 percent in his right ear and 88 percent in his left ear.  As his auditory threshold in each ear exceeded 40 decibels in at least one of these frequencies, the Board is satisfied that the Veteran has a current disability of bilateral hearing loss pursuant to 38 C.F.R. § 3.385.

As such, the board must determine whether any such hearing loss manifested within a year of his separation from active duty service or whether it is otherwise etiologically related to his military service including the noise he was exposed to as a combat engineer.

As explained above, the Veteran attributed his hearing loss prior to his death to his work as a combat engineer while serving in active duty.  At the hearing, both the Appellant and P.A.A. also testified that the Veteran had experienced hearing loss for several decades.  More specifically, P.A.A. reported that the Veteran experienced difficulties hearing her as long as she could remember dating back to her early childhood.  The Appellant also reported that the Veteran would not be able to hear and always had the TV volume up.  She explained that the Veteran had to be looked at directly when being spoken to.  

The Board recognizes that both the Veteran and his surviving spouse and daughter are competent to report their observations regarding the difficulties that the Veteran demonstrated regarding his hearing before he passed away.  However, there is no evidence that they possess the professional knowledge or experience to specifically attribute these symptoms to any particular noise exposure or other disease process.  See e.g. Hickson.

Although the Board does not find any reason to doubt the credibility of these statements, in weighing these lay assertions, the Board notes that each has been made decades after the Veteran's military service.  Moreover, a review of the Veteran's medical treatment records largely fails to include any persistent reports of complaints to treatment providers of hearing loss.  On the contrary, in an initial medical evaluation at a November 2000 VA medical center evaluation, a review of the Veteran's systems was reportedly negative for symptoms of hearing loss.  Treatment notes are largely silent for any reports of hearing loss until a November 2009 VA examination.  A review of the Veteran's service treatment and personnel records also fails to uncover any significant reports of hearing-related symptoms or treatment for acoustic trauma.  These clinical records suggest that the degree of hearing loss required for VA purposes did not arise until many years after the Veteran separated from the U.S. Army.

The Veteran had an in-service audiological evaluation during service at the expiration of the term of his service (ETS), at which time auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.
 
In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:
  
Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10
 
Here, the Veteran's scores reported at his ETS exam were as follows:


HERTZ

500
1000
2000
4000
RIGHT
5
5
5
10
LEFT
5
5
10
15

There were no reports of the decibel threshold at the 3000 frequency or speech recognition scores.  The converted ISO-ANSI scores, therefore, equate to the following thresholds:



HERTZ

500
1000
2000
4000
RIGHT
20
20
15
15
LEFT
20
20
20
20

Under either the ASA or the ISO-ANSI standard, therefore, the Veteran's hearing was normal at that time.  The VA examining audiologist also confirmed that the ETS examination findings were consistent with normal hearing.  The Veteran attended an examination with this audiologist in May 2013.  Although the Veteran had demonstrated signs of a bilateral hearing disability at that time, this examiner ultimately opined that the Veteran's hearing loss disability was less likely as not related to or caused by an event in military service.  In explaining why, this May 2013 audiologist pointed to the normal hearing documented at the ETS examination.

The Board initially found this examination to be inadequate, as described above, and remanded the matter to obtain a supplemental medical opinion.  In July 2016, the same VA examining audiologist provided such an opinion.  In her report, the audiologist stated that there are times when an exact etiology for a hearing loss is not known.  However, she emphasized that there was no data in her opinion that there had been any relationship between the Veteran's hearing loss and his service.  She again pointed to the normal ETS examination findings.  However, she also indicated that the Veteran had stated to her that he had been a "big hunter," which likely contributed to his hearing loss.  She also suggested that age-related hearing decline might be a factor.  Ultimately, this VA examiner opined that there was no data to support that there has been any relationship between the Veteran's hearing loss and his service.  This examiner conducted a review of the Veteran's record and, in the end, provided what the Board finds to be an adequate rationale for her findings.  As such, the Board gives it significant probative weight.

As explained above, inconsistencies exist in the record between the statements made in the course of the instant appeal by the Veteran, the Appellant, and the Veteran's surviving daughter and those that appear in treatment records from 2000, to include a negative review of systems for hearing loss at that time.  Viewed in conjunction with the lack of any positive medical opinions suggesting that the Veteran's hearing loss disability was etiologically related to the Veteran's service or manifested within a year of his separation from active duty service, the Board finds that the balance of probative evidence weighs against the Appellant's claim.  Accordingly, the benefit-of-the-doubt doctrine is not for application and the Appellant's claim must be denied.

III.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the Veteran was provided with the required notice and information in a May 2007 letter prior to the initial adjudication of his claim.  There have been no contentions that this notice is deficient in any way.  As such, the Board is convinced that VA has satisfied its duty to notify.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination and a subsequent addendum opinion which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


